 1
 2
 3
 4
 5              UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA
 6    MICHELLE A. HIGGINS,                                Case No. 2:19-cv-01593-KJN

 7          Plaintiff,                                    STIPULATION AND ORDER RE
                                                          SCHEDULING ORDER EXTENDING TIME
 8    v.                                                  FILED BY MICHELLE A. HIGGINS

 9    ANDEW M. SAUL, Commissioner of
      Social Security,
10
            Defendant.
11
           The parties hereby stipulate and agree this date of March 5, 2020, subject to the Court’s approval
12
     and order, that there is good cause to extend time and to modify the scheduling order, ECF No. 5,
13
     and that Plaintiff’s time to move for summary judgment and/or remand be extended from March 7,
14
     2019 to March 28, 2020 with all other deadlines likewise extended. This is Plaintiff’s first extension
15
     of time.
16
           The good cause supporting this stipulation includes our evaluation that current motion status
17
     cannot with diligence meet professional standards.
18
19
      WEEMS LAW OFFICES                                  McGREGOR W. SCOTT, U.S. Attorney
20                                                       DEBORAH LEE STACHEL, Regional Chief
                                                           Counsel, Region IX, Soc. Sec. Admin.
21                                                       CHANTAL R. JENKINS, Sp. Asst. U.S.
                                                         Attorney
22
      /s/Robert C. Weems                          By:    /s/ CHANTAL R. JENKINS
23    Robert C. Weems,                                   Chantal R. Jenkins, Sp. Asst. U.S. Attorney,
      Attorney for Plaintiff                             Attorneys for Defendant
24
25    SO ORDERED:
26   Dated: March 5, 2020
27
28

                                                         1
     STIPULATION AND ORDER                                                          Case No. 2:19-cv-01593-KJN
